Citation Nr: 0710248	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for calcaneal heel 
spur, right foot.

2.  Entitlement to an initial disability rating in excess of 
10 percent for plantar calcaneal heel spur syndrome with mild 
gastroc soleus equinus, left foot.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran retired from active duty in July 1966 with over 
20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Houston, Texas.


FINDINGS OF FACT

1.  In February 1966 the veteran indicated he had or had had 
foot trouble, and his service medical records show treatment 
involving his left foot.

2.  Competent, probative medical evidence does not relate the 
veteran's currently diagnosed calcaneal heel spur of the 
right foot with associated pain to his military service or 
any incident therein.

3.  Competent, credible evidence reveals the veteran's 
service-connected plantar calcaneal heel spur syndrome with 
mild gastroc soleus equinus, left foot, is manifested by no 
more than moderate functional limitations.

4.  During the pendency of this appeal, the veteran's right 
ear hearing loss was no worse than Level I while his left ear 
hearing loss was no more than Level VIII.

5.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Calcaneal heel spur, right foot, was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for an initial disability rating in excess 
10 percent for plantar calcaneal heel spur syndrome with mild 
gastroc soleus equinus, left foot, are not met at any point 
during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2006).

3.  The criteria for a compensable initial disability rating 
for bilateral hearing loss are not met at any point during 
the pendency of this appeal.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2006).

4.  There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for tinnitus throughout 
the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003, 2006); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection" VA 
therefore is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.

Prior to initial adjudication of his service connections 
claims, the veteran was notified of the evidence required for 
entitlement to service connection by letter in February 2002.  
He was again informed of the evidence required to 
substantiate service connection by letter in February 2005 as 
well as his and VA's respective duties for obtaining 
evidence.  The letter also requested he submit any evidence 
in his possession pertinent to his claims and he was informed 
him of potential rating and effective date criteria by letter 
in March 2006.  Regarding the timing of notice, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
AOJ decision on a claim for VA benefits.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although additional 
notice was provided to the appellant after the initial 
adjudication, the claim was thereafter readjudicated.  

Here the veteran is also appealing the initial rating 
assignment as to his left heel, hearing loss, and tinnitus 
disabilities.  As the May 2002 rating decision granted the 
veteran's claims of entitlement to service connection, such 
claims are now substantiated.  As such, his filing of a 
notice of disagreement as to the determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the veteran's appeal as to the initial 
rating assignments triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC)  and supplemental SOCs set 
forth the relevant diagnostic codes for the veteran's 
disabilities.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the percentage 
currently assigned.  The veteran was also informed by letter 
in February 2005 of the evidence required to substantiate an 
increased rating claim, of his and VA's respective duties for 
obtaining evidence, and requested to submit any evidence in 
his possession pertinent to his claims.  See also March 2006 
letter (he was informed of potential effective date 
criteria).  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for his service-connected disabilities.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Further, the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
his service medical records as well as post-service VA 
medical records to include VA examination reports obtained in 
conjunction with his increased rating claims.  Based on a 
lack of evidence of an in-service injury or treatment of his 
right foot, the evidence of record is also adequate for his 
service connection claim and additional VA examination and 
medical opinion is not warranted.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Private medical records, to include 
from a U.S. Naval Hospital, have also been associated with 
the claims file.  The veteran withdrew his request for a 
hearing in October 2006 correspondence.

The Board has carefully reviewed the record and concludes the 
veteran has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Service Connection Claim

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, do not constitute competent medical 
evidence of the diagnosis or etiology of disability of the 
cervical spine.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

A review of the veteran's service medical records reveals the 
veteran was treated for calcaneal spurs of the left foot 
while on active duty for which he received a physical profile 
in January 1966.  His February 1966 report of medical 
examination for retirement notes he had calcaneal spurs of 
the left foot.  He reported he had or had had foot trouble on 
his contemporaneous report of medical history and indicated 
he was being treatment for calcaneal spurs of the left foot.  
While the veteran currently indicates both of his heels were 
painful by 1965 (see August 2006 VA feet examination report), 
his service medical records, to include podiatry clinic 
records, fail to mention diagnosis, treatment or complaints 
involving his right heel and his current statements hold 
little to no probative value due to the decades that have 
elapsed since his discharge from active duty.

Current, competent medical evidence indicates the veteran has 
been treated for right heel pain and diagnosed with plantar 
fasciitis and calcaneal spur.  See February 2002 private 
medical record and April 2002 VA feet examination report.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Here, 
competent medical evidence shows the veteran is currently 
diagnosed with a disability involving his right heel but 
there is no credible evidence of any in-service symptoms or 
injuries involving the right heel.  Nor does competent 
medical evidence link his current disability to his military 
service or any incident therein.  

Accordingly, the weight of the evidence is against the 
veteran's claim and entitlement to service connection for 
calcaneal heel spur, right foot, must be denied.  The Board 
has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his service connection claim, that doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).



Increased Rating Claims

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  In the appeal of assignment 
of an initial disability rating, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
United States Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

Heel Syndrome, Left Foot

A review of the evidence of record, to include private and VA 
treatment records, reveals the veteran's left heel complaints 
evolve around pain.  Regarding musculoskeletal disabilities, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  A part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance 
for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  Both limitation of 
motion and pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evidence shows the veteran's left heel disability is 
manifested by functional limitations with prolonged standing 
and walking, painful dorsiflexion, and abnormal weight 
bearing (decreased left arch upon standing) in addition to 
his complaints of pain for which he had received injection 
therapy.  See April 2002  and August 2006 VA feet examination 
reports and February 2002 private medical records.  However, 
his left heel disability does not more closely approximate a 
moderately severe disability of the foot.  See 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5284 (2006) (a 10 percent 
disability rating is warranted for a moderate foot injury 
while a 20 percent disability rating is warranted for a 
moderately severe injury).  Instead, radiographic evidence 
indicates the veteran had no dislocation or destructive bone 
changes.  See August 2006 VA radiographic report and February 
2002 private X-ray record.  The VA examination reports 
indicate the veteran had tenderness to palpation of the 
plantar aspect of his foot but the VA and private treatment 
records indicate his soft shoe inserts and injections helped 
with his heel pain (assessed as plantar fasciitis).  His left 
heel disability did not require night splints, cast 
immobilization or physical therapy.  See also April 2002 VA 
examination report.  

The April 2002 VA feet examination report indicates the 
veteran exhibited pes planus but without functional failure.  
The August 2006 VA examination report indicates the Achilles 
tendon was not painful.  The veteran had intact sensation and 
pulses and dorsiflexion from zero to 20 degrees with pain and 
plantar flexion from zero to 40 degrees.  See also 38 C.F.R. 
§ 4.71, Plate II (2006) (ankle dorsiflexion is from zero to 
20 degrees while plantar flexion is from zero to 45 degrees).  
The August 2006 VA feet examination report indicates the 
veteran was unable to tolerate standing on his toes and heels 
while VA treatment records indicate his gait was normal and 
steady.  See also February 2003 VA treatment record (veteran 
able to walk on heels and toes but had difficulty tandem 
walking).  While the evidence is indicative of functional 
limitation associated with his left heel disability, the 
evidence is not indicative of a disability picture that more 
closely approximates a moderately severe foot injury and, as 
such, a higher disability rating is not warranted.

Higher disability ratings under additional alternative 
diagnostic codes available to evaluate foot disabilities have 
also been considered.  But see 38 C.F.R. § 4.14 (2006).  
However, as the evidence of record does not demonstrate 
objective evidence such as shortened plantar fascia or a 
marked deformity of the left foot associated with his left 
heel disability, evaluations under Diagnostic Code 5276 or 
5278 would not result in a higher disability rating.

In short, no higher evaluation is warranted based upon 
reasonable consideration of the clinical evidence on file and 
all available schedular criteria for evaluation of the 
veteran's service-connected disability.  As the weight of the 
evidence is against the veteran's increased rating claim, 
this appeal is denied and a staged rating is not for 
application.

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected disability of the left heel 
limits his efficiency in certain tasks.  In fact, the veteran 
has indicated his left heel pain interferes with prolonged 
standing and walking.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).

Hearing Loss

Service connection was established for bilateral hearing loss 
via the May 2002 rating decision and a noncompensable rating 
has been assigned.  The specific assignment of a disability 
evaluation for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. § 4.85, Tables VI, Table VIA, and Table 
VII, Diagnostic Codes 6100 to 6110 (2006); See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Where puretone thresholds are 55 decibels or more at each of 
the four specified frequencies for either ear, or less than 
30 dBs at 1000 Hz and over 70 dBs at 2000 Hz for either ear, 
the veteran is entitled to consideration for a higher numeric 
designation by application of Table VI or VIa, whichever 
results in the higher numeral.  See 38 C.F.R. § 4.86(a) and 
(b) (2006).  

The April 2002 VA audio examination report reflects the 
veteran's puretone thresholds of the right ear were 20 at 
1000 Hz, 10 at 2000 Hz, 15 at 3000 Hz and 45 at 4000 Hz, for 
an average of 23.  His word recognition for the right ear was 
100 percent.  The examination report reflects that his 
puretone thresholds of the left ear were 15 at 1000 Hz, 75 at 
2000 Hz, 100 at 3000 Hz and 95 at 4000 Hz, for an average of 
71.  His word recognition was 60 percent for the left ear.  
By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss is assigned a numeric designation of 
Level I while a numeric designation of Level VII results for 
his left ear.  However, as the April 2002 VA audio 
examination report indicates the veteran's puretone 
thresholds of the left ear were 15 at 1000 Hz and 75 at 2000 
Hz, he exhibited an exceptional pattern of hearing impairment 
of the left ear which results in a numeric designation of 
Level VI with application of Table VIa.  See 38 C.F.R. 
§ 4.86(b) (2006).  As application of Table VI results in a 
higher numeric designation, his numeric designation of Level 
VII will be increased to the next higher designation, or 
Level VIII.  By application the veteran's numeric 
designations assigned to each ear to 38 C.F.R. § 4.85, Table 
VII, he is entitled to a noncompensable (zero percent) 
disability rating.

The veteran again underwent VA examination in August 2006 and 
the resulting report shows the veteran's was measured with 
puretone thresholds of the right ear as follows: 20 at 1000 
Hz, 10 at 2000 Hz, 15 at 3000 Hz and 45 at 4000 Hz, for an 
average of 23.  His word recognition for the right ear was 92 
percent.  The examination report reflects that his puretone 
thresholds of the left ear were 5 at 1000 Hz, 70 at 2000 Hz, 
85 at 3000 Hz and 90 at 4000 Hz, for an average of 63.  His 
word recognition was 76 percent for the left ear.  By 
application of Table VI, the veteran's right ear hearing loss 
is again assigned a numeric designation of Level I while a 
numeric designation of Level IV results for his left ear.  
Based on his exceptional left ear hearing pattern a numeric 
designation of Level V results from application of Table VIa, 
greater than application of Table VI.  Therefore, the numeric 
designation of Level V is increased to Level VI.  However, 
the results of the August 2006 VA audio examination also 
result in entitlement to a noncompensable disability rating.  
See 38 C.F.R. § 4.85, Table VII (2006).

As the his puretone thresholds are not 55 decibels or more at 
each of the four specified frequencies for either year, or 
less than 30 dBs at 1000 Hz and over 70 dBs at 2000 Hz for 
the right ear, the veteran is not entitled to a higher 
numeric designation by application of Table VIa for the right 
ear.  See 38 C.F.R. § 4.86(b) (2006).  Additionally, as the 
veteran is not deaf in either ear, a special monthly 
compensation rating under 38 C.F.R. § 3.350 is not warranted.  
See 38 C.F.R. § 4.85(g) (2006).

The evidence does not show that the veteran's service-
connected bilateral hearing loss is in any way exceptional or 
unusual.  While the evidence shows he had difficulties with 
hearing, the record does not document that he has experienced 
any marked interference with employment or frequent periods 
of hospitalization as to render the application of the 
regular schedular criteria impractical.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the Board 
finds that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2005).

In sum, the evidence shows that the point of intersection on 
Table VII of the rating schedule for the veteran's level of 
hearing, which is used to arrive at the percentage of 
disability for hearing loss, reflects that a noncompensable 
evaluation is warranted.  Since the criteria for an increased 
schedular evaluation for hearing loss has not been shown at 
any point during the pendency of this appeal, a staged rating 
is not warranted.  As there is no basis for granting the 
benefit the veteran seeks, the appeal must be denied.  

Tinnitus

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As the veteran is in 
receipt of the maximum schedular rating and there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied and 
staged ratings are not for application.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  




ORDER

Service connection for calcaneal heel spur, right foot, is 
denied.

An initial evaluation in excess of 10 percent for plantar 
calcaneal heel spur syndrome with mild gastroc soleus 
equinus, left foot, is denied.

A compensable initial evaluation for bilateral hearing loss 
is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


